PER CURIAM.
By petition for a writ of certiorari, we have for review an order of the Florida *295Industrial Commission bearing date. April 25, 1969.
We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is, therefore, denied.
Petitioner’s application for attorney’s fees is also denied.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, TJ-, concur.